                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION

                                      No. 5:20-CV-154-RJ

 LORI A. HAHNEL,

                       Plaintiff/Claimant,

 v.
                                                                      ORDER
 ANDREW SAUL,
 Commissioner of Social Security,

                       Defendant.


       This matter is before the court on Plaintiffs Motion for Judgment on the Pleadings, [DE-

27], and Defendant's Motion for Remand to the Commissioner, [DE-32]. Plaintiff, through

counsel, consents to Defendant's Motion for Remand to the Commissioner. Id

       For good cause shown, the court hereby reverses the Commissioner's decision under

sentence four of 42 U.S.C. § 405(g) and§ 1383(c)(3) and remands the case to the Commissioner

for further proceedings. See Shalala v. Schaefer, 509 U.S. 292 (1993); Melkonyan v. Sullivan, 501

U.S. 89 (1991).

       SO ORDERED, this the _k_ day of May, 2021.



                                     RobertB.Js,Jr.
                                     United States Magistrate Judge
